Citation Nr: 1455398	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-49 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right hip disability, including as secondary to residuals of partial left Achilles tendon tear.

2.  Entitlement to service connection for a left knee disability, including as secondary to residuals of partial left Achilles tendon tear.

3.  Entitlement to service connection for a low back disability, including as secondary to residuals of partial left Achilles tendon tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs(VA) Regional Office (RO) in Indianapolis, Indiana.

The Board remanded these claims in June 2013 for additional development, the purposes of which have been met.  These matters may now be adjudicated on their merits. 

The issue of entitlement to service connection for a left foot disability secondary to residuals of partial left Achilles tendon tear has been raised by the record in a November 13, 2006, statement by the Veteran's private physician, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's left knee arthritis, right hip arthritis, and lumbar spine arthritis are all related to service-connected residuals of partial left Achilles tendon tear.


CONCLUSION OF LAW

The criteria for service connection for left knee arthritis, right hip arthritis, and lumbar spine arthritis have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran asserts that his right hip arthritis, left knee arthritis, and lumbar spine arthritis are related to his service-connected residuals of partial tear of left Achilles tendon.  

In November 2006, the Veteran's private orthopedist submitted a letter in support of the Veteran's claims.  He summarized the circumstances of the partial tear of the left Achilles tendon, and noted the Veteran was, at that time, using a cane and walking with a limp.  He noted the Veteran had residual arthritis in the left ankle and foot.  He indicated that the limp strains the left knee, right hip, low back, and right foot, and has undoubtedly caused arthritis in those joints.  His left ankle has markedly reduced range of motion.  He opined that it was more likely than not that the left knee, right hip, and lumbar spine arthritises are related to the left Achilles injury, because his manner of walking causes stress and strain on the joints.

The June 2010 VA examiner diagnosed the Veteran with degenerative osteoarthritis of the right hip, minimal left knee osteoarthritis, and lumbar degenerative disc disease.  Citing to a journal article, "Can Favouring One Leg Damage the Other?", the examiner indicated that there was no support for the claim that joint discomfort/changes are likely to develop in the contralateral leg as compensatory changes from a primary injury, and opined that none of the Veteran's arthritises were related to his left Achilles tendon injury.  Instead, the examiner attributed them to his age and to his civilian occupations.  No examination was conducted on the left ankle.

The June 2013 VA examination of the ankle showed a marked reduction in range of motion of the left ankle, as well as reduced muscle strength.  X-rays confirmed arthritis of the left ankle and of the left foot.

The August 2013 VA examination continued to show a marked reduction in range of motion of the left ankle.  His left ankle had less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Muscle strength tests were worse than they had been during the June 2013 VA examination.  The examiner, however, opined that the Veteran had no pathology related to his left Achilles tendon injury, making it unlikely that it had aggravated the arthritises.

The Veteran argued that the article cited by the June 2010 examiner referred to the contralateral leg, and not to the hip, or to the same leg, or to the back, and that the examiner did not adequately support his opinion.  He also argued that his right toe arthritis has been service connected because it was attributed to his left Achilles tendon injury, thus refuting the examiner's sweeping statement that none of his arthritises were related to the left Achilles tendon injury.

The Board agrees with the Veteran's argument, and places no probative weight on the June 2010 VA examination, as the explanatory rationale is lacking.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The August 2013 VA examiner appears to support her negative nexus with the explanation that his Achilles tendon injury shows no pathology, which is contradicted by findings on the June and August 2013 VA examination showing reduced motion and strength.  The Board places no probative weight on this opinion, as it rests on an inaccurate factual premise.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

Accordingly, as his private orthopedist has authored an opinion supported by explanatory rationale that is in favor of service connection, these claims are granted.  


ORDER

Service connection for right hip arthritis is granted.

Service connection for left knee arthritis is granted.

Service connection for lumbar spine arthritis is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


